Statements by the President
It was with great satisfaction that I received the news concerning the release from house arrest of Aung San Suu Kyi, the leader of the Burmese opposition. Mrs Suu Kyi was one of the first winners of the Sakharov Prize, awarded by the European Parliament since 1988. However, she was unable to collect it in person 20 years ago. I would like to inform you that I have already sent Mrs Suu Kyi an invitation to visit the European Parliament and to address one of our plenary sessions.
25 November is the International Day for the Elimination of Violence against Women, as instituted by the UN 11 years ago. Every day, all over the world, many women are victims of rape, humiliation and domestic violence. A particular atrocity practised in many areas of the world is the circumcision of young women. It is estimated that 8 000 girls fall victim to this every day. To show solidarity with the campaign to stop this barbaric ritual, I would encourage you all to wear a rose petal today to symbolise our opposition to this practice. I would also like to stress that the European Parliament has continued in its efforts to appeal for a complete stop to physical and mental violence against women for many years.